Title: To Thomas Jefferson from James Monroe, 20 May 1790
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Fredricksburg May 20. 1790

Your friends have been made uneasy by a report of your indisposition, but flatter themselves it has been remov’d ere this, as they hear it was a periodical complaint you have had before and which was never accompanied with any dangerous symptoms. I have just return’d from Albemarle whither I went lately from the chancery to qualify in the circuit court of the U. States. The Judges were detain’d only one day as they had no business before them. Mr. Hanson will I presume commence a process immediately, of which you shall have the earliest intelligence.
No remarkable or interesting event hath happen’d in our neighbourhood since you left us. Tis a theatre from which you are to expect nothing of a publick nature, and the restoration of Colo. Lewis’s health and the marriage of his daughter to Mr. Miller the only instances of change have I presume been mention’d by himself. We came here to the district court and Mrs. Monroe hath been since detain’d by the ill-health of our child, who is however now on the recovery. I have to attend the residue of the chancery term, the general court, and the appeals, which latter will consume great part of july. I have already pass’d a round that has been extremely laborious. I have only to wish to bear with patience the revolution of the year to the month of decr. which will restore me again to my family in my own house in Albemarle and to hope we may again have the pleasure of your company there. To compensate for the trouble of an occasional remembrance, I have little to give you in return, except the best wishes for your health & welfare of your very affectionate friend & servant,

Jas. Monroe

